DETAILED ACTION
1.         Claims 1-4, as originally filed on 06/21/2022, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.         Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickey et al. (US 2012/0075069 A1; hereinafter “Dickey”).
	As to independent claim 1, Dickey teaches an electronic element (see para. 0036-0039, 0051 and Figures 1 & 5), comprising: (a) an elastomer member defining a channel (see para. 0020-0021, 0025, 0045, 0047, 0061-0065; in FIG. 1: base material 102), in which the channel has a length and a width that are at least 500 µm (see para. 0055 & FIG. 2: an example channel width 116 is 0.5 mm wide and an example channel length 116 may include a length of 25.4 mm long; it should be noted that any dimensions appropriate for a given implementation may be used); and (b) a liquid phase conductor filling the channel (see para. 0028-0032, 0049: filling the channel with a liquid metal such as eutectic gallium indium (EGaIn); see FIG. 1: channel 104).

    PNG
    media_image1.png
    456
    536
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    400
    516
    media_image2.png
    Greyscale

	As to claims 2-4, Dickey teaches the electronic element of Claim 1, wherein the elastomer member comprises polydimethylsiloxane (see para. 0025, 0054); wherein the liquid phase conductor comprises a eutectic alloy that is a eutectic gallium-indium alloy (see para. 0028, 0049).
	Dickey teaches all of the limitations of instant claims 1-4. Therefore, Dickey anticipates the claims.

Examiner’s Note
5.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 23, 2022